J-S25033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.M.F               :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
                                         :
                                         :
 APPEAL OF: R.F., MOTHER                 :        No. 383 WDA 2022

               Appeal from the Decree Entered March 1, 2022
              In the Court of Common Pleas of McKean County
                  Orphans’ Court at No(s): No. 42-21-0279


 IN THE INTEREST OF: B.N.F.              :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
                                         :
                                         :
 APPEAL OF: R.F., MOTHER                 :        No. 384 WDA 2022

               Appeal from the Decree Entered March 1, 2022
              In the Court of Common Pleas of McKean County
                  Orphans’ Court at No(s): No. 42-21-0280


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                           FILED: AUGUST 26, 2022

      Appellant, R.F. (“Mother”), appeals from the decrees entered in the

McKean County Court of Common Pleas, granting the petitions of Appellee,

McKean County Children and Youth Services (“CYS”), for involuntary

termination of Mother’s parental rights to her minor children, S.M.F and B.N.F.

(“Children”). We affirm.
J-S25033-22


       The relevant facts and procedural history of this appeal are as follows.

B.N.F. was born in September 2009.               S.M.F. was born in October 2010.

Children have had limited contact with their father, R.F. (“Father”), who

separated from Mother and voluntarily relinquished his parental rights.

Following the separation, Mother commenced a romantic relationship with

M.F., Father’s brother.

          [M.F.] has been convicted of prior criminal offenses that
          require him to register as a [sex] offender.           He has
          previously been convicted of the offense of failure to register
          at McKean County Criminal Number 412 CR 2007. Mother
          has resided with [M.F.] and has allowed him to have
          extensive and unsupervised contact with [Children].

(Trial Court Opinion at docket No. 42-21-0279, filed 3/1/22, at 2).1

       In April 2020, CYS received a report that M.F. was sexually abusing

Children.    CYS investigated the matter and filed emergency motions for

protective custody of Children on April 9, 2020.          The court granted these

motions, and CYS later filed dependency petitions. On May 8, 2020, the court

conducted a dependency hearing. At that time, the court received testimony

from R.L., one of Children’s uncles. (See N.T. Dependency Hearing, 5/8/20,

at 12). R.L. testified that M.F. showed him inappropriate pictures of Children.


____________________________________________


1 We reference the court’s opinion issued in conjunction with the decree that
terminated Mother’s parental rights to S.M.F. Further, we note that the court
issued a substantially similar opinion in conjunction with the decree that
terminated Mother’s parental rights to B.N.F. (See Trial Court Opinion at
docket No. 42-21-0280, filed 3/1/22, at 1-12). While the opinions contained
minor differences regarding the pertinent facts for each child’s case, the
opinions provided the same analysis of the statutory bases for termination.

                                           -2-
J-S25033-22


M.F. stored the pictures on his cell phone. In some of the pictures, Children

were naked on a bed. (Id. at 17). R.L. also witnessed M.F. photographing

Children while they were in the bathtub. (Id. at 13-14). The court credited

R.L.’s testimony, despite Mother’s protestations to the contrary.

       A prior decision from this Court described the subsequent procedural

history as follows:

           In the orders dated May 8, 2020, and entered on June 30,
           2020, the trial court adjudicated the Children dependent
           under the Juvenile Act, 42 Pa.C.S. § 6302(1). As its
           disposition, the court committed the Children to the shared
           legal custody of [CYS] and the Parents, with physical
           placement of the Children in foster care with B.M.[2] Mother
           was to have contact with the Children only as agreed to, and
           as supervised by, CYS. CYS was granted the authority to
           approve mental health treatment for the Children, including
           evaluation and counseling services. Moreover, CYS was
           granted the authority to approve routine medical treatment
           for the Children and to obtain a copy of their medical
           records.

Interest of S.F., B.F., Nos. 794, 795 WDA 2020, unpublished memorandum

at 5 (Pa.Super. filed January 15, 2021). On appeal, this Court affirmed the

dependency orders. See id.

       On January 19, 2021, the court conducted a permanency review

hearing.     Although the court permitted Mother to continue visitation, it

emphasized that M.F. was not allowed to have any contact with Children. (See

Petitions for Involuntary Termination, filed 10/18/21, at ¶20). On October 18,


____________________________________________


2 B.M. remains Children’s foster mother.         (See N.T. Termination Hearing,
2/7/22, at 63).

                                           -3-
J-S25033-22


2021, CYS filed petitions for the involuntary termination of Mother’s parental

rights to Children. In the petitions, CYS alleged that Mother continued to allow

M.F. to have contact with Children. CYS concluded that Mother’s decision to

maintain a relationship with M.F. necessitated the termination of her parental

rights. The court conducted a termination hearing on February 7, 2022, at

which the court received testimony from Children’s therapists, the CYS

caseworkers, and Children’s foster mother.

       On March 1, 2022, the court entered opinions and decrees terminating

Mother’s parental rights.3 The court found that Mother’s decision to continue

her relationship with M.F. presented an impediment to reunification that could

not be remedied. Mother timely filed separate notices of appeal on March 30,

2022. Mother later provided concise statements of errors complained of on

appeal. This Court subsequently consolidated the appeals sua sponte.

       Mother now raises two issues for this Court’s review:

          Has the burden of proof been met by clear and convincing
          evidence to show that involuntary termination of parental
          rights of [Mother] is warranted under 23 Pa.C.S.A. §
          2511(a)(1), (2), (5) and (8)?

          Did the [trial] court err and abuse its discretion by failing to
          adequately consider the developmental, physical and
          emotional needs and welfare of [Children]?

(Mother’s Brief at 4).



____________________________________________


3 The court had already terminated Father’s parental rights after he filed
petitions for voluntary relinquishment. (See Decrees, entered 2/17/22).

                                           -4-
J-S25033-22


      Appellate review in termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand. … We must employ
            a broad, comprehensive review of the record in order
            to determine whether the trial court’s decision is
            supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the finder
            of fact, is the sole determiner of the credibility of
            witnesses and all conflicts in testimony are to be
            resolved by [the] finder of fact. The burden of proof
            is on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.

         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted). The
         standard of clear and convincing evidence means testimony
         that is so clear, direct, weighty, and convincing as to enable
         the trier of fact to come to a clear conviction, without
         hesitation, of the truth of the precise facts in issue. In re
         J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
         uphold a termination decision if any proper basis exists for
         the result reached. In re C.S., 761 A.2d 1197, 1201
         (Pa.Super. 2000) (en banc). If the court’s findings are
         supported by competent evidence, we must affirm the

                                     -5-
J-S25033-22


           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191[-92] (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

     CYS filed a petition for the involuntary termination of Mother’s parental

rights on the following grounds:

           § 2511. Grounds for involuntary termination

               (a) General rule.―The rights of a parent in regard to
           a child may be terminated after a petition filed on any of the
           following grounds:

                                    *    *    *

                    (5) The child has been removed from the care
              of the parent by the court or under a voluntary
              agreement with an agency for a period of at least six
              months, the conditions which led to the removal or
              placement of the child continue to exist, the parent
              cannot or will not remedy those conditions within a
              reasonable period of time, the services or assistance
              reasonably available to the parent are not likely to
              remedy the conditions which led to the removal or
              placement of the child within a reasonable period of
              time and termination of the parental rights would best
              serve the needs and welfare of the child.

                                    *    *    *

              (b) Other considerations.―The court in terminating
           the rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.

                                        -6-
J-S25033-22


          With respect to any petition filed pursuant to subsection
          (a)(1), (6) or (8), the court shall not consider any efforts by
          the parent to remedy the conditions described therein which
          are first initiated subsequent to the giving of notice of the
          filing of the petition.

23 Pa.C.S.A. § 2511(a)(5), (b).                “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.” In re Z.P., supra

at 1117.4

          Initially, the focus is on the conduct of the parent. The party
          seeking termination must prove by clear and convincing
          evidence that the parent’s conduct satisfies the statutory
          grounds for termination delineated in Section 2511(a). Only
          if the court determines that the parent’s conduct warrants
          termination of … her parental rights does the court engage
          in the second part of the analysis pursuant to Section
          2511(b): determination of the needs and welfare of the child
          under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

       On appeal, Mother contends that CYS failed to present clear and

convincing evidence to support any of the statutory bases for termination of

parental rights. Mother insists that she never demonstrated a settled purpose

of relinquishing her parental claim, and the evidence of record demonstrates

her ongoing desire to remain present in Children’s lives.           Regarding M.F.’s

presence in her life, Mother emphasizes that “no criminal charges have been



____________________________________________


4 CYS also sought the involuntary termination of Mother’s parental rights under
Section 2511(a)(1), (2), and (8), but we need only analyze Section 2511(a)(5)
for purposes of this appeal.

                                           -7-
J-S25033-22


brought against [M.F.] for the alleged sexual abuse described by the [trial]

court.”     (Mother’s Brief at 10).   Mother also maintains that M.F.’s prior

conviction for indecent assault is twenty-five (25) years old, that offense did

not involve Children, and CYS failed to prove that Mother ever left Children

alone with M.F. Moreover, Mother claims that she needs M.F.’s assistance due

to multiple surgeries on her foot, and M.F. will leave her residence after Mother

fully recovers.

      Regarding Section 2511(b), Mother argues that termination of her

parental rights is not in Children’s best interests. “To the contrary, testimony

was presented that the children love their mother and want to maintain

contact with her, and that the children were bonded to their mother.” (Id. at

11). Mother also references a prior order from the trial court denying a motion

to terminate her visitation, where the court specifically found that: 1) Children

wanted to maintain contact with Mother; and 2) the foster mother did not

object to such contact. Based upon the foregoing, Mother concludes the court

erred and abused its discretion by terminating her parental rights.          We

disagree.

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Z.P., supra at 1118.


                                      -8-
J-S25033-22


         [T]he trial court must consider the whole history of a given
         case and not mechanically apply the six-month statutory
         provision.     The court must examine the individual
         circumstances of each case and consider all explanations
         offered by the parent facing termination of …her parental
         rights, to determine if the evidence, in light of the totality of
         the circumstances, clearly warrants the involuntary
         termination.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.       In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. Significantly:

         In this context, the court must take into account whether a
         bond exists between child and parent, and whether
         termination would destroy an existing, necessary and
         beneficial relationship.

         When conducting a bonding analysis, the court is not
         required to use expert testimony. Social workers and
         caseworkers can offer evaluations as well. Additionally,
         Section 2511(b) does not require a formal bonding
         evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

      “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide


                                       -9-
J-S25033-22


for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have …her rights terminated.” In re B.L.L., 787 A.2d

1007, 1013 (Pa.Super. 2001). “A parent’s basic constitutional right to the

custody and rearing of …her child is converted, upon the failure to fulfill …her

parental duties, to the child’s right to have proper parenting and fulfillment of

[the child’s] potential in a permanent, healthy, safe environment.” In re B.,

N.M., supra at 856.

      Instantly, the court conducted the termination hearing on February 7,

2022. Although Children did not testify at the hearing, which occurred on a

school day, the guardian ad litem announced that Children favored the

termination of Mother’s parental rights. (See N.T. Termination Hearing at 8-

9). Thereafter, CYS presented multiple witnesses who testified about Mother’s

ongoing relationship with M.F. and its impact on Children. For example, the

court received testimony from Kristie Murray, the CYS caseworker assigned to

work with the family in April 2020. Although Mother has always sought to

reunify with Children, Ms. Murray testified that Mother has continued her

relationship with M.F. (Id. at 49).

      Ms. Murray also described a pattern of behavior where Mother

attempted to mislead CYS about the status of her relationship:

         [Mother] would tell me on occasion that [M.F.’s] not there,
         [M.F.’s] moved out, [M.F.] moved into a camper somewhere
         in Port Allegheny, but she would state that, “She doesn’t
         know exactly where the camper was or where he was

                                      - 10 -
J-S25033-22


         staying or didn’t have a contact number,” and then it was
         later found through [Father] that [M.F.] was actually staying
         with [Mother] still or through other supportive services that
         [M.F.] was actually at the house. Mother would state to me
         that, “[M.F.] was back there because [M.F.] didn’t have a
         place to stay. He got kicked out of where he was staying at
         the camper.” Then Mother had told me that he was moving
         South and then it was later found out from [Father] that
         Mother and [M.F.] were stating that he was moving
         somewhere to Michigan, but then family members were
         stating that [M.F.] and [Mother] were staying—they were
         trying to fool [CYS] and the court in order to get the
         children back.

(Id. at 49-50) (emphasis added). Importantly, Ms. Murray reiterated that

M.F. could not be around Children if Mother wanted to move forward with

reunification.   (Id. at 51).   To this end, Mother could not participate in

visitation with Children in her own home because of her continued contact

with M.F. (Id.)

      Ms. Murray also testified about Children’s relationship with their foster

mother, B.M. Ms. Murray explained that Children want to be adopted by B.M.,

and that “they have a home there, that they’re comfortable there, they have

their friends there.” (Id. at 53). Ms. Murray also opined that termination

would best serve Children’s developmental, physical, and emotional needs:

         [Mother] continues to put her relationship with [M.F.] before
         the girls. [M.F.] has been deemed by the [court] as not
         appropriate to be around the girls. And, therefore, she’s
         putting that as a priority over the girls. The girls have
         adjusted to [B.M.’s] foster home and they have a
         relationship and have bonded with [B.M.]. They consider
         [B.M.] as a mom as well.

(Id. at 54).


                                    - 11 -
J-S25033-22


     The court accurately summarized the evidence of record as follows:

        Mother has made no progress alleviating the conditions that
        necessitated [Children’s] initial placement. The court found
        that [M.F.] has sexually abused [Children]. Mother has
        completely ignored these findings and has ignored that
        [M.F.] committed prior criminal acts that require him to
        register as a sex offender. She has kept up her defiant
        attitude and refused to undertake efforts to assure that
        [M.F.] will not be in contact with [Children] and will not have
        the opportunity to abuse them again.            She has also
        undertaken efforts to conceal her relationship with [M.F.]
        and has promoted and allowed the girls to have contact with
        him.    Mother’s attitude and unwillingness to protect
        [Children] has not and will not change. There has been no
        progress here and [Children] need permanency. They are
        very bonded to [B.M.] and she has provided exceptional
        care for them. She will adopt them if that is an option.
        [Children] do have a bond with Mother. However, they do
        not turn to her for parental support. They, and the court,
        recognize that, due to [B.M.’s] openness to continued
        contact, they can maintain their relationship with Mother
        while at the same time having proper parental care,
        supervision and protection from [B.M.].

(Trial Court Opinion at docket No. 42-21-0279 at 10-11). On this record, the

court correctly determined that the conditions which led to removal and

placement of Children continue to exist, and termination of Mother’s parental

rights would best serve Children’s needs and welfare. See In re Z.P., supra.

     While Mother wants to be a part of Children’s lives, she has prioritized

her relationship with M.F. over her relationships with Children.      Mother is

simply unable to accept that she cannot provide for Children’s needs and

welfare while M.F. remains with the family.       Here, terminating Mother’s

parental rights would not destroy a necessary and beneficial relationship for

Children. Id. Thus, the record supports the court’s conclusion that clear and

                                    - 12 -
J-S25033-22


convincing evidence supported termination of Mother’s parental rights under

Sections 2511(a)(5) and (b).        Consequently, we affirm the decrees

terminating Mother’s parental rights to Children.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2022




                                    - 13 -